Citation Nr: 9919535	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued death pension benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1917 to February 
1919.  He died in November 1935.  The appellant is the 
veteran's daughter.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio.  

In December 1998, the Board remanded this case to the RO to 
permit the appellant to appear and testify at a personal 
hearing, which was held in April 1999.  


FINDINGS OF FACT

1.  The appellant's mother, who was the surviving spouse of 
the veteran, was in receipt of death pension benefits.  

2.  The veteran's surviving spouse died on October [redacted] 1995.  

3.  The appellant filed a claim for accrued benefits on 
December 16, 1996.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. § 5121 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, § 5121 of the United States Code provides for 
payment of certain accrued benefits upon the death of a 
beneficiary.  The statute provides that periodic monetary 
benefits under laws administered by VA to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual, be paid as follows:  Upon the death of a veteran, 
to the living person first listed below:  The veteran's 
spouse; the veteran's children (in equal shares); the 
veteran's dependent parents (in equal shares); and, upon the 
death of a surviving spouse, to the children of the deceased 
veteran.  Applications for accrued benefits must be filed 
within one year after the date of death.  

In the instant case, the appellant's mother, who was the 
surviving spouse of the veteran, was in receipt of death 
pension benefits from VA.  She died on October [redacted] 1995.  
Therefore, any claim for accrued benefits by a child of the 
veteran would have to have been filed by October [redacted] 1996, in 
order to be timely.  It is undisputed that the appellant 
filed her claim for accrued benefits on December 16, 1996, 
more than one year after the death of the veteran's spouse.  
Because the application for benefits was not timely filed, 
accrued benefits are not payable to the appellant, 
38 U.S.C.A. § 5121, and her claim must be denied as lacking 
in legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In her substantive appeal, received in May 1997, the 
appellant stated that she thought that the deadline to file 
her claim was December 30, 1996, but she has not stated that 
she was ever notified by the RO that December 30, 1996, was 
in fact the deadline.  Also, at a personal hearing before the 
undersigned member of the Board in April 1999, the appellant 
testified that caring for her mother prior to death was 
stressful.  At the hearing, the appellant submitted a 
Medicare explanation of benefits, which showed that she saw a 
clinical psychologist twice in March 1996.  However, she has 
not submitted a report of a finding or opinion by a mental 
health professional that she was unable by reason of 
psychiatric disability to file a claim for accrued benefits 
during the period October [redacted] 1995, to October [redacted] 1996.  The 
Board therefore concludes that neither action by VA nor a 
mental/emotional disability caused the appellant to be unable 
to file a timely application for accrued benefits.  


ORDER

A claim of entitlement to accrued death pension benefits, not 
having been timely filed, the appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

